United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bryan, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-121
Issued: September 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 27, 2013 appellant filed a timely appeal from an October 29, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation for which she was found to be at fault due to forfeiture. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant forfeited her right
to compensation for the period November 2, 2004 to May 13, 2008 as she knowingly failed to
report her employment activities; (2) whether OWCP properly determined that appellant
received a $116,749.43 overpayment of compensation for the period November 2, 2004 to
May 13, 2008 based on her forfeiture of compensation; and (3) whether OWCP properly found
that appellant was at fault in creating the $116,749.43 overpayment, such that it was not subject
to waiver.
1

5 U.S.C. § 8101 et seq.

On appeal, appellant asserts that she signed Forms EN1032 while her judgment was
impaired by prescription drugs. She acknowledged signing “receiving papers,” writing checks
and executing a “Doing Business As” agreement. Appellant contended that, as she never
physically worked for the business, she did not consider herself involved.
FACTUAL HISTORY
OWCP accepted that on or before April 17, 2001 appellant, then a 42-year-old city letter
carrier, sustained an aggravation of low back pain. It later accepted the claim for displacement
of a lumbar intervertebral disc. Following a period of light duty, appellant stopped work in
2004. OWCP placed her on the periodic compensation rolls effective August 7, 2004.
In a January 19, 2005 letter accompanying a direct deposit authorization, appellant
advised OWCP that she had not received any compensation or money from any source of work
since July 10, 2004 to present. She asserted that she had not worked outside the employing
establishment or did voluntary work of any kind.
In a February 10, 2005 letter, appellant was notified that, if she obtained work, she must
immediately notify OWCP regarding the identity of her employer, type of work performed, dates
of employment and any monies received.
On August 15 and 18, 2005 appellant underwent a two-stage lumbar fusion with
hardware and allograft fixation. OWCP approved the procedures.
In Forms EN1032 completed on February 2, 2006, January 31, 2007 and January 22,
2008, appellant attested that she had no employment, self-employment or earnings from
employment activities during the 15-month period prior to completing each form.2 She remained
under medical care through April 2008. Appellant returned to full-time light-duty work on
May 14, 2008.
On January 10, 2013 the employing establishment’s investigative unit submitted
documents demonstrating that on July 12, 2007 appellant executed a “Doing Business As”
agreement as a general partner in Sandblast Specialties, a sandblast and painting business.
Appellant executed a “Doing Business As” agreement on August 1, 2007 as the owner of
Sandblast Specialties and appointed a business agent on June 26, 2007. She also wrote checks,
ordered supplies, completed tracking forms and applied for permits for a wild animal sanctuary
from January 7 to October 19, 2007. In memoranda dated January 7, 2008 and March 18, 2009,
investigative officers listed $250,602.50 in bank deposits made by appellant related to the two
businesses from 2004 through October 9, 2007. In a March 18, 2009 interview, appellant
acknowledge to signing the checks but contended that she did not perform work or receive
wages. She also admitted feeding animals, purchasing supplies and transporting tiger cubs for
the wildlife sanctuary.
On October 17, 2012 appellant signed a pretrial diversion agreement acknowledging that
she made false statements relating to health care matters, in violation of 18 U.S.C. § 1035.
2

This covers the period from November 2, 2004 to January 22, 2008.

2

OWCP reviewed compensation payment logs and determined that, from November 2,
2004 to May 13, 2008, appellant received a total of $116,749.43 in temporary total disability
compensation.
By decision dated March 1, 2013, OWCP found that appellant forfeited her right to
compensation for the period November 2, 2004 to May 13, 2008 as she knowingly failed to
report work activities on EN1032 forms signed and dated on February 2, 2006, January 31, 2007
and January 22, 2008. It terminated her medical benefits effective that day.
By notice dated March 1, 2013, OWCP advised appellant of its preliminary determination
that she was overpaid $116,749.43 as her compensation was forfeit from November 2, 2004 to
May 13, 2008 because she knowingly failed to report employment activities and earnings from
participation in the wildlife sanctuary businesses. It found that, on EN1032 forms dated
February 2, 2006, January 31, 2007 and January 22, 2008, she knowingly failed to report her
work activities and the income received therefrom.
In a March 27, 2013 letter, appellant requested an oral hearing regarding the forfeiture
determination and a prerecoupment hearing regarding the overpayment determination. She
contended that there was no overpayment and that any overpayment occurred through no fault of
her own. Appellant argued that the pretrial agreement did not state that she would lose any
benefits. OWCP scheduled a telephonic hearing. Appellant did not call in at the required time.
By decision dated and finalized October 29, 2013, an OWCP hearing representative
affirmed the March 1, 2013 forfeiture decision, finding that appellant knowingly failed to report
her work activities with the wildlife sanctuary for the period November 2, 2004 to May 13, 2008.
The hearing representative found that OWCP met its burden of proof by submitting
documentation of appellant’s business activities and her statements acknowledging those
activities. He also finalized the finding of an $116,749.43 overpayment of compensation for the
period November 2, 2004 to May 13, 2008. The hearing representative further found that
appellant was at fault in creation of the overpayment as she forfeited her compensation by
committing compensation fraud, as she failed to report earnings from the wildlife sanctuary
businesses on EN1032 forms dated February 2, 2006, January 31, 2007 and January 22, 2008.
Therefore, the overpayment was not subject to waiver.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(b) of FECA provides that an employee who “fails to make an affidavit or
report when required or knowingly omits or understates any part of his earnings; forfeits his or
her right to compensation with respect to any period for which the affidavit or report was
required.”3
The Board has held that it is not enough merely to establish that there was unreported
employment or earnings. A claimant can only be subjected to the forfeiture provision of
5 U.S.C. § 8106(b) if he or she “knowingly” failed to report employment or earnings.4 The term
3

5 U.S.C. § 8106(b).

4

Harold F. Franklin, 57 ECAB 387 (2006).

3

“knowingly” as defined in OWCP’s implementing regulations, means with knowledge,
consciously, willfully or intentionally.5 The Board has found that OWCP can meet this burden
of proof in several ways, including by a claimant’s own admission to OWCP that he or she failed
to report employment or earnings which he or she knew he or she should report or by
establishing that a claimant has pled guilty to violating applicable federal statutes by falsely
completing the affidavits in the Forms EN1032.6
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a displaced lumbar disc and an aggravation of
low back pain. Appellant received total disability compensation on the periodic rolls beginning
on August 7, 2004. On Forms EN1032 dated February 2, 2006, January 31, 2007 and
January 22, 2008, she certified that she had no employment, self-employment or earnings from
employment activities during the 15-month period prior to completing the forms. The Board
notes that appellant made similar assertions in a January 19, 2005 letter. However, the
employing establishment investigation documented that, from 2004 through October 2007, she
owned or operated a sandblasting business and a wildlife sanctuary.
The evidence of record establishes that appellant knowingly concealed her earnings and
employment activities from OWCP. Appellant admitted to her business activities, including
feeding and transporting tiger cubs, during a March 18, 2009 investigative interview. On
October 17, 2012 she signed a pretrial diversion agreement acknowledging her false statements.
The Board finds that these statements constitute persuasive evidence that appellant knowingly
omitted her earnings and employment activities when she completed the EN1032 forms affidavit
on February 2, 2006, January 31, 2007 and January 22, 2008. The provisions of 5 U.S.C.
§ 8106(b)(2) therefore apply to the period covered by the affidavits, November 2, 2004 to
January 22, 2008. This period is therefore appropriately subject to forfeiture.
The record does not reflect any additional affidavits in which appellant failed to report
her income and employment activities from January 22 to May 13, 2008. The forfeiture
provision is a penalty provision and is thus narrowly construed.7 As there are no Form EN1032
affidavits on which to base a forfeiture of compensation payments for the period January 22 to
May 13, 2008, the Board will reverse the findings of forfeiture for that period.
LEGAL PRECEDENT -- ISSUE 2
Section 10.529 of OWCP’s implementing regulations provide as follows:
“(a) If an employee knowingly omits or understates any earnings or work activity
in making a report, he or she shall forfeit the right to compensation with respect to
any period for which the report was required. A false or evasive statement,
5

20 C.F.R. § 10.5(n).

6

Harold F. Franklin, supra note 4.

7

M.C., Docket No. 10-881 (issued February 7, 2011); Karen Spurling, 56 ECAB 189, 194 fn. 9 (2004).

4

omission, concealment or misrepresentation with respect to employment activity
or earnings in a report may also subject an employee to criminal prosecution.
“(b) Where the right to compensation is forfeited, [OWCP] shall recover any
compensation already paid for the period of forfeiture pursuant to 5 U.S.C. [§]
8129 [recovery of overpayments] and other relevant statues.”8
ANALYSIS -- ISSUE 2
OWCP regulations provide that it may declare an overpayment of compensation for the
period of a given forfeiture of compensation. If a claimant has any earnings during a period
covered by a Form EN1032, which she knowingly fails to report, she is not entitled to any
compensation for any portion of the period covered by the report, even though he or she may not
have had earnings during a portion of that period.9 OWCP paid appellant compensation in the
amount of $116,749.43 for the period November 2, 2004 to May 13, 2008. It properly found that
she forfeited her entitlement to compensation from November 2, 2004 to January 22, 2008
because she failed to report employment activities and earnings related to her business ownership
and activities on Forms EN1032. Therefore, the compensation issued during this period
constitutes an overpayment of compensation.
The Board finds that, although the fact of overpayment is well established, the amount of
the overpayment is not in posture for a decision. OWCP predicated the $116,749.43 amount of
overpayment on the total compensation received and forfeited from November 2, 2004 to
May 13, 2008. As stated above, there is no Form EN1032 of record covering the period
January 22 to May 13, 2008. The compensation paid during this period should not have been
included in the amount of forfeiture and therefore may not be included in the overpayment. On
return of the case, OWCP should undertake appropriate development to recalculate the amount
of the overpayment.
On appeal, appellant asserts that prescription medications and health issues rendered her
unable to understand the reporting requirements. Moreover, she did not consider writing checks,
executing a “Doing Business As” agreement and completing workplace documents to be work
activities. However, no physician of record found that appellant was mentally incompetent or
impaired at any time. Reporting such earnings or activities was required.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.10 The only exception to this requirement is a
situation, which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
8

20 C.F.R. § 10.529. See also Harold F. Franklin, supra note 4.

9

Robert Ringo, 53 ECAB 258 (2001).

10

5 U.S.C. § 8129(a).

5

by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”11 No waiver of payment is
possible if the claimant is not “without fault” in helping to create the overpayment.
In determining whether an individual is “without fault,” section 10.433(a) of OWCP’s
federal regulations provide, in relevant part:
“A recipient who has done any of the following will be found at fault with respect
to creating an overpayment-(1) Made an incorrect statement as to a material fact, which he or she
knew or should have known to be incorrect; or
(2) Failed to provide information, which he or she knew or should have
known to be material; or
(3) Accepted a payment, which he or she knew or should have known to
be incorrect. (This provision applies only to the overpaid individual.)”12
ANALYSIS -- ISSUE 3
In this case, the Board finds that appellant was at fault under the first standard as she
made incorrect statements as to a material fact, which she knew or should have known to be
incorrect. The Board notes that, in the October 17, 2012 pretrial diversion agreement, she
admitted making false statements. Appellant accepted payments of compensation from
November 2, 2004 to January 22, 2008 which she knew or should have known to be incorrect.13
She received and signed multiple Forms EN1032, which directed her to return any and all
payments to which she was not entitled. However, appellant accepted incorrect compensation
payments for the period November 2, 2004 to January 22, 2008. Therefore, she is at fault in
creation of the overpayment, such that it was not subject to waiver.14
CONCLUSION
The Board finds that OWCP properly determined that appellant forfeited her right to
compensation for the period November 2, 2004 to January 22, 2008 as she knowingly failed to
report her employment activities. The Board further finds that there is no forfeiture of
compensation for the period January 22, 2008 to May 13, 2008 as there are no EN1032 affidavits
covering this period. The Board further finds that appellant received an overpayment of
compensation for the period November 2, 2004 to January 22, 2008 based on her forfeiture of
11

Id. at § 8129(b).

12

20 C.F.R. § 10.320(b).

13

See Bob R. Gilley, 51 ECAB 377 (2000).

14

Albert Pineiro, 51 ECAB 310 (2000).

6

compensation. There is no overpayment established for the period January 22 to May 13, 2008.
The Board further finds that OWCP properly found appellant at fault in creating the
overpayment, such that it was not subject to waiver.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 29, 2013 is affirmed as modified.
Issued: September 18, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

